EXAMINER’S AMENDMENT
An examiner’s amendment, authorized in a telephonic communication with John Salazar (Reg No 39353) on 11/1/2021, was previously entered on 11/09/2021. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1, 19, 20, and 21, closest prior art Kee et al. (PGPub No US 2019/0354782 A1) and Lin et al. (US Patent No 10,558,224 B1) (hereinafter Kee and Lin, respectively), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.
Kee teaches a method of training a machine learning model for use in control of an autonomous vehicle by generating a plurality of training instances. The training instances use a portion of first vehicle data as input to the model, determine a difference between the predicted output of the model and the remaining portion of the first vehicle data, and update coefficients in the model based on the determined difference. Kee fails to teach using additional vehicle data detected using a sensor suite on a second vehicle, wherein the first vehicle data and the additional vehicle data both include one or more objects captured in both instances of sensor data and an additional object that is partially occluded from the first vehicle. 
Lin teaches sharing data between vehicles. A first vehicle can detect an object and send data to a second vehicle that also detects the object. Although Lin teaches sending vehicle data to a second vehicle and determining a location of the detected objects, Lin fails to explicitly teach a set of first vehicle data from a first vehicle and a set of additional vehicle data from a second vehicle, wherein both the first vehicle data and the additional vehicle data contain one or more detected objects and an 
The combination of Kee and Lin fails to teach training a machine learning model using a set of first vehicle data from a first vehicle and a set of additional vehicle data from a second vehicle, wherein both the first vehicle data and the additional vehicle data include one or more objects captured in both instances of sensor data and an additional object that is partially occluded from the first vehicle. Further, the invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. Thus the prior art of record does not render the invention, as claimed, obvious. 
Finally, the documents disclosed in the IDS dated 11/09/2021 and 02/08/2022 fails to teach the invention as claimed. Though some documents disclose training a machine learning model in order to improve the function of an autonomous vehicle, none of the documents teach training a machine learning model using a set of first vehicle data from a first vehicle and a set of additional vehicle data from a second vehicle, wherein both the first vehicle data and the additional vehicle data include one or more objects captured in both instances of sensor data and an additional object that is partially occluded from the first vehicle. Therefore, in light of the disclosed documents, the invention as claimed is not rendered obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668